Citation Nr: 0737794	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-24 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1963 to March 
1968.  The veteran died on April [redacted], 2003.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2003, which denied service connection for the cause 
of the veteran's death.  As will be explained below, the 
Board also finds that the appellant initiated an appeal from 
a denial of entitlement to death pension benefits in July 
2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Many of the statements made by the appellant during the 
course of the appeal indicate she is not clear about the 
difference between death pension and death compensation, and 
the Board would like to briefly explain here.  First, she 
should be aware that a veteran's benefits end with his death.  
The law does not provide for a veteran's compensation to be 
transferred to his widow.  As a widow of a veteran, she may 
be entitled to some benefits, but the requirements are 
different.  

The appeal regarding service connection for the cause of the 
veteran's death is about whether she can get compensation, 
called "DIC" (Dependency and Indemnity Compensation), based 
on the veteran's death being related to service.  For DIC, 
her income does not matter.  

The other benefit she has claimed is a "widow's pension," 
or death pension, which is a benefit for low income widows of 
wartime veterans.  For this benefit, the veteran's death does 
not have to be due to service, but her income has to be below 
a certain amount, as will be discussed below.  

Entitlement to DIC

First, the appellant has not received adequate notice as to 
this issue, as required by a recent decision of the United 
States Court of Appeals for Veterans Claims (Court).  
According to this decision, in the context of a claim for DIC 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  This does not, however, require VA to conduct 
a predecisional adjudication of the claim prior to providing 
a section 5103(a)-compliant notice.  As noted above, the 
correspondence from the appellant clearly shows she does not 
understand the requirements for establishing a DIC claim; 
thus, the failure to provide the notice cannot be considered 
harmless error.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to constitute a contributory cause, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal relationship.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006).

According to the death certificate, the veteran died in April 
2003, at the age of 58 years, of coronary artery disease, due 
to hypertension and hyperlipidemia.  Contributory causes of 
death were cigarette abuse, peptic ulcer disease, and 
gastroesophageal reflux disease.  At the time of his death, 
service connection was in effect for post-traumatic stress 
disorder (PTSD), assigned a 30 percent evaluation.  

The appellant contends that service-connected PTSD caused, or 
at least contributed to or aggravated the conditions which 
caused his death.  

Current law prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during service; this law is only applicable to claims 
filed after June 9, 1998.  38 U.S.C.A. § 1103 (West Supp. 
2002); 38 C.F.R. § 3.300 (2007).

However, for the other conditions, although the medical 
evidence of record does not show that PTSD was linked to any 
of the direct or contributory causes of death during the 
veteran's lifetime, the conditions were all present for many 
years prior to his death, and there is no medical evidence 
ruling out a connection to PTSD.  She states that she was 
told they may be related.  Under the circumstances, an 
opinion should be obtained as to whether PTSD was a 
contributory cause of death.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Death Pension

The appellant's claim for death benefits was received in 
April 2003, shortly after the veteran's death.  The death 
pension aspect of the claim was denied in July 2004.  In 
another "claim" received in October 2004, the appellant 
stated that she had appealed her denial of "widow's 
pension," and she submitted information regarding her income 
at that time as well.  (In her October 2004 statement, she 
reported life insurance proceeds of $22,000, but this is not 
counted as income.  38 C.F.R. § 3.272(x) (2007).)  The RO 
construed this as a new claim for death pension, and denied 
the claim in November 2004, on account of excess income.  In 
statements received in November 2004 and February 2005, she 
continued to express her belief that she should be entitled 
to widow's pension.  

These statements clearly imply disagreement with the outcome 
of the July and November 2004 decisions denying entitlement 
to death pension benefits.  In particular, the October 2004 
"claim," which referred to an appeal of the denial of 
"widow's pension," and provided relevant income information 
for the year 2003, must be construed as a notice of 
disagreement with the July 2004 decision denying death 
pension benefits.  See 38 C.F.R. § 20.201 (2007).  Therefore, 
the appellant must be furnished a statement of the case 
addressing the issue, and she should also be advised that a 
timely substantive appeal (VA Form 9 or an equivalent 
writing) will be required for appellate review of the 
additional issue.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999). 

However, prior to the statement of the case, additional 
development of the evidence must be undertaken.  

As noted above, death pension benefits may only be paid if 
the appellant's income is below a certain amount.  This 
amount, sometimes called the "maximum rate" was $7,094 per 
year for 2006, or $591 per month.  This is the amount of 
pension she would be entitled to if she did not have any 
income at all.  If her income is higher than this maximum 
rate, she is not entitled to any pension.  If she has income, 
but it is less than this maximum amount, she can get death 
pension benefits to make up the difference.  In other words, 
for every dollar of income she receives, the pension is 
reduced by that amount.  

In this case, the claim was received in April 2003, shortly 
after the veteran's death that month.  Although she reported, 
in July 2004, income of over $29,000 for 2003, she submitted 
a tax return for 2003 which showed considerably less income, 
i.e., less than $7,000.  She states that she had to wind up 
her husband's business that year, and pay all back taxes and 
other expenses.  This raises the question of whether there 
are additional expenses which should be applied to the 
income, i.e., subtracted from the income.  

First, in the context of a business, gross business income is 
counted, but is reduced by necessary operating expenses, such 
as cost of goods sold, rent, taxes, upkeep, and repairs.  
38 C.F.R. § 3.271(c).  

Second, expenses paid by the appellant (for which she was not 
reimbursed, i.e., she did not get paid back for these 
expenses) of the last illness, burial, and just debts of the 
veteran may be deducted from income during the year or 12-
month period in which they were paid, if paid during a 
certain time period.  38 C.F.R. § 3.272(h).  

Given the large difference between the income reported on the 
tax return and the income she reported to VA, and her 
statements that she had to pay the veteran's debts and taxes, 
and wind up his business, it appears that additional 
development and consideration of the appellant's expenses 
should be undertaken.  

The appellant states that the business was run entirely by 
her husband during his lifetime, and that she does not have 
even a high school education.  In view of these factors, the 
RO should be very clear and specific in its notice to the 
appellant of the evidence required.    

Accordingly, the case is REMANDED for the following action:

(DIC claim-perfected appeal)

1.  Provide the appellant with VCAA notice 
as to the claim for service connection for 
the cause of the veteran's death.  
Specifically, the notice must include (1) 
a statement of the conditions the veteran 
was service-connected for at the time of 
his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007).  

2.  Forward the file to an appropriate 
medical specialist for an opinion as to 
whether service-connected PTSD contributed 
substantially or materially to cause the 
veteran's death.  This includes whether 
PTSD aggravated any of the causes or 
contributory causes of death, namely 
coronary artery disease, hypertension and 
hyperlipidemia, peptic ulcer disease, and 
gastroesophageal reflux disease, such as 
to have materially contributed to or 
hastened his death.  The claims file, and 
a copy of this REMAND, must be provided to 
the physician for review in conjunction 
with the opinion. 

It is essential that the physician 
provides a complete rationale for any 
opinion provided.  It would be helpful if 
the physician would use the following 
language in his or her opinion, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood). 

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

3.  Thereafter, adjudicate the claim for 
service connection for the cause of the 
veteran's death, in light of all evidence 
of record.  If the claim is denied, 
furnish the appellant and her 
representative with a supplemental 
statement of the case, and provide an 
opportunity for response, before the case 
should be returned to the Board.  

(Death pension)

4.  Provide the appellant with notice of 
the evidence required to substantiate a 
claim for death pension.  Inform her of 
how income and expenses are counted.  
Explain that expenses she paid in 
connection with winding up the veteran's 
business in 2003 can be deducted from the 
income from that business.  The deductible 
expenses include taxes, necessary 
operating expenses, inventory, rent, 
upkeep, and repairs.  Tell her that all 
expenses she paid during the year 
following the veteran's death for the 
veteran's last illness, burial, and "just 
debts" may also be subtracted from 
income.  (If she was paid back for any 
expenses, such as by an insurance company, 
those amounts cannot be deducted.)  Tell 
her that if she wishes these expenses to 
be considered in connection with her 
pension claim, she should submit:

* A statement of all income she received 
from the business, and itemized expenses 
that she paid in connection with that 
business, including taxes. 

* Expenses she paid during the year 
following the veteran's death for his last 
illness and "just debts."  (The burial 
expenses are already of record.)  The 
"just debts" would be debts of the 
veteran's that she paid which were not 
included in the business expenses.  (If 
she was paid back for any amounts she 
spent, such as by an insurance company, 
those expenses should not be reported.)  

* Her own medical expenses, including 
insurance premiums, that she paid herself 
(i.e., that an insurance company or other 
party did not repay).  

5.  After affording her an opportunity to 
respond, review the claim for death 
pension.  If the claim is denied, provide 
the appellant and her representative with 
a statement of the case on the issue of 
entitlement to death pension benefits.  
She should also be informed that a timely 
substantive appeal (VA Form 9 or an 
equivalent writing) will be required for 
appellate review of this  additional 
issue.  If no appeal is filed, the issue 
should not be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

